        Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

RONALDO PABELLO, et al.,

                           Plaintiffs,             11 Civ. 2267    (HBP)

        -against-                                 OPINION
                                                  AND ORDER
CARLTON CLEANERS,

                           Defendant.

-----------------------------------x




             PITMAN, United States Magistrate Judge:


I.     Introduction


             This matter is before me for an inquest with respe t to

defendant Carlton Cleaners.           Plaintiffs commenced this actio

against defendant on April 1, 2011 alleging violations of th

Fair Labor Standards Act, 29 U.S. C.         §§   201 et seq.,    ( "FLSA") and

the New York Labor Law,        §§   650 et seq.   ("NYLL").     All partie

have consented to my exercising plenary jurisdiction pursuan                        to

28 U.S.C.    §   636(c).

             Defense counsel withdrew from this matter on April 19,

2013    (Endorsed Order, dated Apr. 19, 2013         (Docket Item ("D.I ")

33)).    To date, defendant has never obtained new counsel.                O

October 17, 2013, I issued a scheduling Order setting the mater

for trial for November 4, 2013 and ordering the parties to a pear

(Scheduling Order, dated Oct. 17, 2013            (D.I. 34)).     A copy o




                                                                               Ii
         Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 2 of 11



this order was mailed to Carlton Cleaners at 310 East 23rd

Street, New York, New York 10010.

               Defendant failed to appear in court on November 4, 2013

and, thus, I struck defendant's answer and ordered plaintiff                       "to

submit evidentiary material (affidavits and authenticated ex

its) in support of their application for damages and attorne 's

fees no later than November 17, 2013"               (Order, dated Nov. 5,         013

(D.   I. 3 6) ) .

                Plaintiffs timely submitted affidavits from Ronald

Pabello, Guillermo Suarez and Moises Perez on November 15, 2 13

(Affidavit of Ronaldo Pabello, dated Nov. 15, 2013               (D.I. 37)

("Pabello Aff.       11
                          );   Affidavit of Guillermo Suarez, dated Nov.          5,

2013     (D.I. 37)        ("Suarez Aff. "); Affidavit of Moises Perez, d ted

Nov. 15, 2013        (D.I. 37)       ("Perez Aff. ")).

                To date, defendant has not submitted any materials with

respect to this inquest or contacted my chambers in anyway.

Accordingly, on the basis of plaintiffs' submissions alone,

make the following findings of fact and conclusions of law.




                                             2




                                                                             II
       Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 3 of 11



II.    Findings of Fact 1


       A.   The Parties


             1.   Plaintiffs Ronaldo Pabello, Guillermo Suarez a

Moises Perez are former employees of Carlton Cleaners (First

Amended Complaint, dated Sept. 12, 2011 (D.I. 4)          ("Am. Compl ")     1
2) .

             2.   Defendant Carlton Cleaners is a domestic corpo a-

tion organized under the laws of the State of New York with             ts

principal place of business at 310 East 23rd Street, New Yor,

New York 10010 (Am. Compl. 1 3).


       B.   Plaintiffs' Employment
            with Carlton Cleaners


             3.   Defendant employed plaintiff Pabello as a cler

from approximately April 2008 until approximately April 2011

(Pabello Aff.     11   3, 5-6).   For the entirety of his employmen,

Pabello worked 72 hours per week and was paid $400 per week

(Pabello Aff.     1 5).



       1
      As a result of defendant's default, all the allegation of
the complaint, except as to the amount of damages, must bet ken
as true. Bambu Sales, Inc. v. Ozak Trading Inc., 58 F.3d 84 ,
854 (2d Cir. 1995); Greyhound Exhibitgroup, Inc. v. E.L.U.L.
Realty Corp., 973 F.2d 155, 158-59 (2d Cir. 1992); Trans Word
Airlines, Inc. v. Hughes, 449 F.2d 51, 69-70 (2d Cir. 1971),
rev'd on other grounds sub nom., Hu hes Tool Co. v. Trans Wold
Airlines, Inc., 409 U.S. 363 (1973).

                                       3
           Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 4 of 11



                      4.   Defendant employed plaintiff Suarez as a clerk from

approximately April 2008 until approximately April 2011 (Sua ez

Aff. 11 3, 5-6).               For the entirety of his employment, Suarez

worked 72 hours per week and was paid $400 per week (Suarez                         ff.

1   5) .

                      5.   Defendant employed plaintiff Perez as a delive y

person from approximately April 2008 until approximately Apr 1

2011 (Perez Aff. 11 3, 5-6).                   For the entirety of his emplo        ent,

Perez worked 72 hours per week and was paid $400 per week (Prez

Aff.       1   5) .

                      6.   None of the above named plaintiffs were ever p id

overtime premium pay, i-~-, time and a half, as required by                         tate

and federal law, for the hours that each worked in excess of 40

hours per week (Am. Compl.                1   3).


III.       Conclusions of Law


                      7.   The Court has subject matter jurisdiction over this

action pursuant to 28 U.S.C. § 1331 because plaintiffs alleg                         a

violation of a federal statute -- the FLSA.                   The Court also        as

supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) wi h

respect to plaintiffs' NYLL claims because they are part of                         he

"same case or controversy" as their FLSA claims and arise ou                         of

the same facts.               28 U.S.C.   § 1367(a).




                                                    4




                                                                               II
      Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 5 of 11



           8.    Venue is proper in this district pursuant to 2

U.S.C. § 1391(b) (2) because the events giving rise to plaint ffs'

claims occurred in this district.

           9.    As a result of its answer being stricken, defe             ant

is in default.     As noted in footnote 1, by virtue of defenda              's

default, its liability is established.

           10.    Under the FLSA, an employee plaintiff general

"has the burden of proving that he performed work for which

was not properly compensated."      Anderson v. Mt. Clemens Pott r

Co., 328 U.S. 680, 687 (1946), superseded on other grounds b                29

U.S.C. §§ 251, et seq.; accord Santillan v. Henao, 822 F. Su

2d 284, 293-94 (E.D.N.Y. 2011).       However,   "employees seldom

     . records [of hours worked] themselves."        Anderson v. Mt

Clemens Pottery Co., supra, 328 U.S. at 687.         Accordingly, t

FLSA requires that an employer "make, keep, and preserve

records of the persons employed by him and of the wages, hou .s,

and other conditions and practices of employment."          29 U.S.C         §

211 (c).   In default situations such as this one, if the defe dant

employer does not maintain proper time or payroll records, h

essentially deprives "plaintiff of the necessary employee re ords

required by the FLSA, thus hampering plaintiff's ability to                 rove

his damages."     Santillan v. Henao, supra, 822 F. Supp. 2d at 294.

Accordingly, the Supreme Court has held that "an employee ha

carried out his burden if he proves that he has in fact perf rmed


                                     5




                                                                       II
        Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 6 of 11



work for which he was improperly compensated and if he produ es

sufficient evidence to show the amount and extent of that wok as

a matter of just and reasonable inference."           Anderson v. Mt.

Clemens Pottery Co., supra, 328 U.S. at 687; accord Tho Dinh Tran

v. Alphonse Hotel Corp., 281 F.3d 23, 31 (2d Cir. 2002), abr,-

gated on other grounds, Slayton v. American Exp. Co., 460 F. d

215 (2d Cir. 2006).

               11.   In light of the holding in Mt. Clemens Potter

Co., courts in this Circuit have routinely found that where

defendant employer defaults, a plaintiff may sustain his bur en

of proof "'by relying on his recollection alone.'"            Martinez v.

Alimentos Saludables Corp., 16-cv-1997 (DLI) (CLP), 2017 WL

5033650 at *12 (E.D.N.Y. Sept. 22, 2017), quoting Doo Nam Ya             1a   v.

ACBL Corp., 427 F. Supp. 2d 327, 335 (S.D.N.Y. 2005)            (Sand,

D.J.); see also Park v. Seoul Broad. Sys. Co., 05 Civ. 8956

(BSJ) (DFE), 2008 WL 619034 at *7 (S.D.N.Y. Mar. 6, 2008)            (Jo ~es,

D.J.)       (holding that courts should apply a "special burden-sh ft-

ing standard" where employers fail to comply with this statu~ory

duty of record keeping) . 2


        2
      Plaintiff's burden of proof to establish proper damage: is
nearly identical under the NYLL.   See N.Y. Lab. Law§ 195(4)
(requiring employers to maintain "payroll records showing thi
hours worked, gross wages, deductions and net wages for each
employee"); Marin v. JMP Restoration Corp., 09-cv-1384
(CBA) (WP), 2012 WL 4369748 at *6 (E.D.N.Y. Aug. 24, 2012)
(Report & Recommendation), adopted at, 2012 WL 4364671 (E.D. f.Y.
Sept. 24, 2012) (to determine damages under the NYLL, courts
                                                    (continue ... )

                                       6
      Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 7 of 11



                12.    All plaintiffs have submitted affidavits atte :ting

to the number of hours they worked at Carlton Cleaners with

specificity and the wages they were paid.              Given defendant's

default in this action, defendant's lack of compliance with

federal statutes governing record keeping practices and the

deferential legal standards set forth above, plaintiffs have

sustained their burden of proof.


      A.       Minimum Wage Damages


                 13.   Plaintiffs seek damages under a minimum wage

claim.         An employer who fails to meet minimum wage obligatio s

under the FLSA and the NYLL "shall be liable to the employee or

employees affected in the amount of their unpaid minimum wags

  . and in an additional equal amount as liquidated damages.                         29

U.S.C.     §    216(b); see also 12 N.Y.C.R.R.     §   143-1.3.

                 14.   Plaintiffs allege that they worked an average of

72 hours per week and were paid $400 per week for the entire y of

their employment (Pabello Aff.         1    5; Suarez Aff.   1    5; Perez A f.       1
5).   Because "[u]nder both the FLSA and NYLL                    . there is

presumption that such a weekly salary covers only the first                        orty

hours" of work per week, plaintiffs were paid an effective hurly

rate of $10.00.          Guallpa v. N.Y. Pro Signs Inc., 11 Civ. 313


      2
      ( • • • continued)

should use "the same burden-shifting scheme employed in FLSA
actions") .

                                        7




                                                                              II
        Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 8 of 11



(LGS ) (FM) , 2 0 14 WL 2 2 0 0 3 9 3 at * 3 ( S . D . N . Y . May 2 7 , 2 0 14 )   (Ma

M.J.)       (Report & Recommendation), adopted at, 2014 WL 4105948

(S.D.N.Y. Aug. 18, 2014)            (Schofield, D.J.); accord Saldarria

Saldarriaga v. IND Glatt, Inc., 17-CV-2904 (PKC) (SMG), 2019

1332887 at *3        (E.D.N.Y. Mar. 25, 2009); Perez v. Platinum Pl za

400 Cleaners, Inc., 12 Civ. 9353                  (PAC), 2015 WL 13402755 *3

(S.D.N.Y. June 16, 2015)            (Crotty, D.J.).

               15.   The NYLL minimum wage applicable to plaintiff '

employment was $7.15.            N.Y. Lab. Law§ 652(1).              The FLSA min mum

wage applicable from April 1, 2008 until July 24, 2008 was$ .85,

and then $6.55 from July 25, 2008 until July 25, 2010, and,

finally,      $7. 25 after July 25, 2010.            29 U.S. C. § 206 (a) (1) .

Because plaintiffs made more than both the NYLL and the FLSA

minimum wage during their employment and are not entitled to any

minimum wage damages. 3


               B.    Overtime Damages


               16.    Plaintiffs also allege violations of the FLSA and

the NYLL arising out of defendant's failure to pay them over ime

premium pay for all hours worked in excess of 40 hours per w ek.

Both the FLSA and the NYLL require employers to pay overtime


      While plaintiffs correctly argue that their actual hou ly
        3

rate of pay was $10.00, they incorrectly calculate their min mum
wages damages to be $27,768 and their overtime premium pay
damages to be $47,174.40 (Pabello Aff. 11 8-10; Suarez Aff.   1 8-
10; Perez Aff. 11 8-10) .

                                              8
       Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 9 of 11



wages, equal to one and one-half the employee's regular sala

for every hour worked in excess of 40 hours in any given wee

29 U.S.C. § 207(a); N.Y. Lab. Law§ 651; 12 N.Y.C.R.R. § 142 2.2.

The method for calculating overtime under both statutes is t e

same, and a plaintiff is not entitled to receive double dama es.

Martinez v. Alimentos Saludables Corp., supra, 2017 WL 50336 0 at

*15.   A plaintiff must plead sufficiently detailed informati n to

"support a reasonable inference that                   [he] worked more than 4

hours a week.     11
                        Kleitman v. MSCK Mayain Olam Habba Inc., 11- v-

2817 (SJ), 2013 WL 4495671 at *4 (E.D.N.Y. Aug. 20, 2013).

            17.        Plaintiffs allege that they worked 32 overtim

hours per week for the entirety of their employment (Pabello Aff.

1   5; Suarez Aff.       1   5; Perez Aff.       1   5).   Multiplying plaintif s'

actual hourly rate of pay of $10.00 by 1.5, plaintiffs were

entitled to a premium pay of $15.00 for each hour worked in

excess of 40 hours per week.            Multiplying this premium pay r t e

by 32 overtime hours per week, yields a total of $74,880.00                       n

unpaid overtime damages for each of the plaintiffs, calculat d as

follows:

Pay period 04/01/2008 to 04/01/2011:
156 weeks of work x 32 O/T hours x $15.00 =                            $74,880. 0


            C.         Liquidated Damages


            18.         In addition to compensatory damages, plaintif s

also seek to recover liquidated damages.                     Under the FLSA, an

                                             9
      Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 10 of 11



employee can collect 100% of his total unpaid wages as liqui                 ted

damages.     See 29 U.S.C. § 216(b) . 4   Thus, each plaintiff is

entitled to $74,880.00 in liquidated damages.


IV.   Conclusion


             Accordingly, each of the three plaintiffs are enti led

to recover $74,880.00 in unpaid overtime premium pay and

$74,880.00 in liquidated damages for a total of $149,760.00                  er

plaintiff.     The Clerk of the Court is directed to enter judg ent

in favor of each of the plaintiffs in the amount of $149,760 00

each, for a total $449,280.00.       The Clerk of the Court is re

spectfully requested to mark this matter as closed.

Dated:     New York, New York
           September 27, 2019

                                          SO ORDERED



                                          /
                                          United States Magistrate           udge




      Plaintiffs incorrectly argue that they are entitled to .100%
      4

of their unpaid wages as liquidated damages under the FLSA ad
25% of their unpaid wages under the NYLL. While plaintiffs ay
recover liquidated damages under the "law providing the grea est
recovery" for plaintiffs, see Bha wat v.   ueens Car et Mall
Inc., 14-cv-5475 (ENV) (PK), 2018 WL 4921637 at *9 (E.D.N.Y. ept.
12, 2018) (citation omitted) (Report & Recommendation), ado ed
at, 2018 WL 4941771 (E.D.N.Y. Oct. 11, 2018), plaintiffs ma not
receive double liquidated damages under both statutes. Rana v.
Islam, 887 F.3d 118, 123 (2d Cir. 2018); Chowdhury v. Hamza
Express Food Corp., 666 F. App'x 59, 60-61 (2d Cir. 2016).

                                     10




                                                                        II
     Case 1:11-cv-02267-HBP Document 38 Filed 09/27/19 Page 11 of 11



Copy transmitted to:

Counsel for plaintiffs


Copy mailed to:

Carlton Cleaners
310 East 23rd Street
New York, New York 10010




                                    11




                                                                       II
